DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Matthew Evans on 5/21/21.
The application has been amended as follows: 

Regarding claim 19:
	Line 9 should be amended to –a holding plate fixedly connected to and offset from the second portion-.
	Line 10 should be amended to –a first flat side of the holding plate and a second flat-.
holding plate and the push rod-.

Allowable Subject Matter
Claims 1-20 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a longitudinally guided push rod having: a first adjusting finger configured to displace a first transverse coupling slide of a first switchable cam follower, and a second adjusting finger configured to displace a second transverse coupling slide of a second switchable cam follower, the second switchable cam follower arranged adjacently to the first switchable cam follower, and the first adjusting finger configured to extend between a first longitudinal side of the first switchable cam follower and a second longitudinal side of the second switchable cam follower” and “a rocker arm having: a first arm in contact with an adjusting pin of the actuator, the adjusting pin penetrating the base plate, and a second arm in contact with the push rod, the second arm configured to displace the push rod in a second direction” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 

the prior art of record does not teach “a holding plate fixedly connected to and offset from the second portion of the base plate such that a slot is formed between a first flat side of the holding plate and a second flat side of the second portion” and “a push rod disposed within and slidably guided by the slot” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 19.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/W.G.H/Examiner, Art Unit 3746